Case 1:20-cv-01254-MN Document
         Case MDL No. 2724     5-55 Filed
                           Document 379 10/02/20    Page Page
                                          Filed 07/15/20 1 of 21PageID
                                                                 of 2 #: 3476




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                                                           MDL No. 2724



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −12)



 On August 5, 2016, the Panel transferred 1 civil action(s) to the United States District Court for the
 Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 227 F.Supp.3d 1402 (J.P.M.L. 2016). Since that time, 50 additional action(s)
 have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
 actions have been assigned to the Honorable Cynthia M. Rufe.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Eastern District of Pennsylvania and assigned to
 Judge Rufe.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Eastern District of Pennsylvania for the reasons stated in the order of August 5, 2016, and, with the
 consent of that court, assigned to the Honorable Cynthia M. Rufe.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
 shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
 of the Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                          Jul 15, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
Case 1:20-cv-01254-MN Document
         Case MDL No. 2724     5-55 Filed
                           Document 379 10/02/20    Page Page
                                          Filed 07/15/20 2 of 22PageID
                                                                 of 2 #: 3477




 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                                                 MDL No. 2724



                    SCHEDULE CTO−12 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


 CONNECTICUT

     CT        3       20−00802     Connecticut et al v. Sandoz, Inc. et al
